DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang US 2017/0310174 A1.
Jang discloses, regarding claim 1, a destratification fan assembly (see Fig. 1) for an industrial environment that is delimited on the top by a ceiling (see title), wherein the destratification fan assembly comprises: a support frame 35 fixable to said the ceiling of the industrial environment; a blade group (see 5) rotatable about a main axis; and an electric motor group (combination of elements 1-4) extending along the main axis supporting the blade group (5) and supported by the support frame 35, the electric motor group comprising: a drive shaft 42 extending along the main axis having a blade end to which the blade group (5) is solidly connected (substantially broad; blades 5 are connected to an end of 42 via 4); an electric motor (1, 3) operatively connected to the drive shaft 42, wherein the electric motor comprises a rotor 1 and a stator 3, wherein the rotor 1 is operatively connected to the drive shaft 42 (via 2), and wherein the rotor 1 is of the external rotor type (clearly shown in Figs. 2-3); and an electronic command device 34 of the electric motor positioned along the main axis; Re claim 2, wherein the electric Re claim 3, wherein the rotor 1 comprises an annular support member 10 and a plurality of rotor magnets 102 housed angularly spaced on said the support member 10 in specially shaped rotor slots (see 11 in Fig. 4); Re claim 4, wherein the stator 3 has slot concentrated electrical windings (see 31-33 in Fig. 3); Re claim 5, wherein the stator 3 comprises a cable insulation cap 32, 33 suitable to insulate and protect the slot concentrated electrical windings (see paragraph [0029]); Re claim 12, wherein the blade group comprises a plurality of shaped blades 5 for moving the air in an axial direction parallel to the main axis, preferably the air is moved in a direction of aspiration; Re claim 13, wherein the support frame 35 extends in length so that in a ceiling-mounted configuration the motor group (1-4) and the blade group (5) are spaced away from said ceiling (this is clearly the case); Re claim 14, wherein the cable insulation cap 32, 33 is suitable to insulate and protect electrical power contacts of the slot concentrated electrical windings (see paragraph [0029]). Re claim 15, wherein the plurality of shaped blades 5 move the air in a direction of aspiration parallel to the main axis (clearly shown in Fig. 1).

Claims 1, 2, 7, 9, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani 4,073,598.
Mizutani discloses, regarding claim 1, a destratification fan assembly (see Figs. 1-2) for an industrial environment that is delimited on the top by a ceiling 33, wherein the destratification fan assembly comprises: a support frame (combination of elements Re claim 2, wherein the electric motor (5, 6) comprises a rotor bell 8 on which the rotor 6 is housed, wherein said the drive shaft 13 is solidly connected to said the rotor bell 8 such that a rotation of the rotor bell 8 corresponds to a rotation of the drive shaft 13; Re claim 7, wherein the electric motor (5, 6) comprises a motor body, defining, along the main axis, a motor casing (8, 10) housing the electric motor (5, 6) and a command casing 32 housing the electronic command device 29, wherein the motor casing (8, 10) is comprised positioned between the blade group (12) and the command casing 32 (clearly shown in Fig. 2); Re claim 9, wherein the motor casing (8, 10) comprises a first shell 8 and a second shell 10 engagable with each other defining a sealed motor chamber (clearly shown in Fig. 2); Re claim 12, wherein the blade group comprises a plurality of shaped blades 12 for moving the air in an axial direction parallel to the main axis, preferably the air is moved in a direction of aspiration; Re claim 13, Re claim 15, wherein the plurality of shaped blades 12 move the air in a direction of aspiration parallel to the main axis (clearly shown in Fig. 1).

Claims 1, 2, 4, 7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin US 2016/0211728 A1.
Yin discloses, regarding claim 1, a destratification fan assembly (see abstract as well as embodiment in Figs. 5-6) for an industrial environment that is delimited on the top by a ceiling, wherein the destratification fan assembly comprises: a support frame (combination of elements 4, 12, 111, 112, and 121) fixable to said the ceiling of the industrial environment; a blade group (the blades are not shown; see paragraph [0042]) rotatable about a main axis; and an electric motor group (combination of 11, 22, and the element surrounding bearings 5 in Fig. 6) extending along the main axis supporting the blade group and supported by the support frame (4, 12, 111, 112, 121), the electric motor group (combination of 4, 11, 21, 22, and the element surrounding bearings 5 in Fig. 6) comprising: a drive shaft (element surrounding bearings 5 in Fig. 6) extending along the main axis having a blade end (see bottom said shaft where 21 is attached) to which the blade group is solidly connected (blades are connected to the bottom of 21 in Fig. 6); an electric motor (see 4, 11, 21, 22) operatively connected to the drive shaft, wherein the electric motor comprises a rotor 22 and a stator 11, wherein the rotor 22 is operatively connected to the drive shaft (clearly shown in Fig. 6), and wherein Re claim 2, wherein the electric motor (4, 11, 21, 22) comprises a rotor bell 21 on which the rotor 22 is housed, wherein said the drive shaft (element surrounding bearings 5 in Fig. 6) is solidly connected to said the rotor bell 21 such that a rotation of the rotor bell 21 corresponds to a rotation of the drive shaft (clearly shown in Fig. 6); Re claim 4, wherein the stator 11 has slot concentrated electrical windings (clearly shown in Fig. 5); Re claim 7, wherein the electric motor comprises a motor body (4, 21), defining, along the main axis, a motor casing (4, 21) housing the electric motor and a command casing 33 housing the electronic command device 31, wherein the motor casing (4, 21) is comprised positioned between the blade group and the command casing 33 (the blades are attached to the bottom of 21; therefore, the limitation is met by the structure shown in Fig. 6); Re claim 10, wherein the command casing 33 defines a command chamber sealed with respect to the external environment wherein is housed in which the electronic command device 31 is housed (clearly shown in Figs. 5-6); Re claim 13, wherein the support frame (4, 12, 111, 112, 121) extends in length so that in a ceiling-mounted configuration the motor group and the blade group are spaced away from said ceiling (this is clearly the case).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jang US 2017/0310174 A1.
Jang discloses the claimed invention except for the explicit disclosure that the rotor comprises eighteen rotor poles and the stator comprises twenty stator poles. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement this number of poles, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) see MPEP 2144.05 II. B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani 4,073,598.
Miztani discloses the claimed invention except for the explicit disclosure that the rotor comprises eighteen rotor poles and the stator comprises twenty stator poles. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement this number of poles, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) see MPEP 2144.05 II. B).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yin US 2016/0211728 A1.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) see MPEP 2144.05 II. B).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jang US 2017/0310174 A1 in view of Oyama US 2016/0111940 A1.
Jang discloses the invention as discussed above. However, Jang does not specifically disclose that the electronic command device comprises a command inverter which commands a power supply of the stator with alternating current.
Oyama teaches a ceiling fan comprising an electronic command device 60, wherein the electronic command device 60 comprises a command inverter 64 which commands a power supply of a stator 30 with alternating current.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the command device of Jang by implementing a command inverter, as taught by Oyama, in order to improve power efficiency of the motor.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yin US 2016/0211728 A1 in view of Oyama US 2016/0111940 A1.

Oyama teaches a ceiling fan comprising an electronic command device 60, wherein the electronic command device 60 comprises a command inverter 64 which commands a power supply of a stator 30 with alternating current.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the command device of Yin by implementing a command inverter, as taught by Oyama, in order to improve power efficiency of the motor.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746